Citation Nr: 1450739	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis of the right knee with status-post meniscectomy and residual scarring prior to July 30, 2008 and in excess of 30 percent since September 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

At the hearing mentioned above, the Veteran noted that he had been treated for a pulmonary embolism.  It is unclear from his testimony whether he would like to submit a claim for this disability.  This matter is referred to the RO for clarification and any appropriate action.

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Medical records reflect that the Veteran has undergone both a right knee and left knee meniscectomy.  The Veteran contends that his claimed left knee disability is due to overcompensating for his service-connected right knee disability.  In addition, he asserts that his service-connected right knee disability is more advanced and painful than that contemplated by the ratings assigned.

With regards to the Veteran's claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability, the Veteran's service treatment records show no complaints or treatment for a left knee disability.  

The Veteran was afforded a VA knee examination in August 2009.  The Veteran's range of motion was to 115 degrees.  The examiner found decreased range of motion and instability, tenderness and guarding on movement in the Veteran's left knee.  He indicated that he was unable to state whether or not the Veteran's left knee condition was a result of the established right knee disability based on the history which focused on the right knee.  

The Board finds that the August 2009 VA examination is insufficient to resolve the claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examination report does not reflect that he examiner reviewed the Veteran's claims file.  In addition, the examiner did not provide an opinion as to whether any currently identified left knee disorder was caused or aggravated by the Veteran's service-connected right knee disorder.  Accordingly, a new medical examination in connection with this claim should be scheduled on remand.  38 C.F.R. § 3.159(c)(4).

With regards to the Veteran's claim for an increased rating for his service-connected right knee disability, a review of the entire claims file shows that the Veteran's last examination for his service-connected disability was in August 2009, over five years ago.  

The claims file also shows that a January 2014 letter from the RO informed the Veteran that he would be contacted from private medical facility to set up a time and date for his examination.  Subsequently, an examination was scheduled for February 2014; however, the Veteran did not show for the examination.  At his September 2014 Travel Board hearing, the Veteran stated that he never received notice of an examination.  A review of the record does not show that a notice for the date and time of the examination was received by the Veteran.

Prior to May 2013, the Court had held that VA was entitled to the presumption of regularity that VA employees had properly discharged their official duty to notify a Veteran of scheduled VA examinations.  The presumption of regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of notice in the claims file did not constitute clear evidence to rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  While this appeal was pending, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn, the Federal Circuit vacated the Court's Kyhn II decision holding that the Court relied upon extra-record evidence to make a finding of fact in the first instance.  

In light of the Federal Circuit's ruling in Kyhn and the absence of verification that the Veteran received proper notice, either by phone or letter, of the scheduled February 2014 VA examination, and because there may have been changes in the Veteran's condition since the last VA examination, additional development is required.  The Board finds that a new knee examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.

At the Veteran's September 2014 Travel Board hearing, he stated that a medical opinion from Dr. Ronald Wu noted that his left knee disability was related to his right knee disability.  A review of the claims file does not reflect that this medical note is of record.  On remand, the Veteran should be asked to submit this and any other medical opinions related to his claims on appeal.  

Next, at the Veteran's September 2014 Travel Board hearing, he stated that prior to January 2008, he had worked as an electrician in oil refineries, but that since that time, he had not been employed due to his right and left knee disabilities.  This statement, when considered in light of Rice, and all other evidence of record, reasonably raises the part-and-parcel matter of entitlement to a TDIU.  In light of Rice and the Board's remand of the higher right knee rating claim, the TDIU issue must be remanded because the claim is inextricably intertwined.

Lastly, the Veteran submitted documents showing that he had submitted a claim to the Department of Labor and Industries Claim Section.  On the claim form, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  In addition, at his September 2014 hearing, the Veteran stated that he was receiving disability benefits from the SSA.  A review of the record shows that no request has been made for these records.  As they may contain information relevant to the Veteran's claims on appeal, while on remand, a request should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit, or authorize VA to obtain, any records that may be relevant to his claims, to include the medical opinion from Dr. Ronald Wu.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

2.  Request from SSA the records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim.  
 
3.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file. 

4.  Thereafter, schedule the Veteran for a VA knee examination by an appropriate medical professional to determine the nature and etiology of the Veteran's left knee disability and to determine the severity of his right knee disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

Regarding the Veteran's claimed left knee disability, the examiner is asked to specifically address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left knee disability is related to the Veteran's active service?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left knee disability was caused by the Veteran's service-connected right knee disability?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently identified left knee disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected right knee disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's left knee disability prior to aggravation by the service-connected right knee disability?

Regarding the Veteran's service-connected right knee disability, the examiner should identify all right knee pathology and report any loss of range of motion during flare-ups.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran has any right knee instability or subluxation.  

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

A complete rationale must be provided for all opinions offered.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

